USDC IN/ND case 1:20-cv-00159-PPS-APR document 23 filed 08/05/21 page 1 of 1

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

SHANNON L. BENTLEY,                                     )
                                                        )
                          Plaintiff,                    )
                                                        )
         vs.                                            ) CASE NO. 1:20CV159-PPS/APR
                                                        )
KILOLO KIJAKAZI,                                        )
Acting Commissioner of Social Security,1                )
                                                        )
                          Defendant.                    )

                                                ORDER

         The United States Magistrate Judge’s Opinion and Order containing his findings,

report and recommendation [Doc. 22] was issued July 20, 2021, and the 14-day window

within which to object has passed with no objections filed.

         ACCORDINGLY,

         Upon careful consideration of the magistrate judge’s Opinion and Order and the

lack of objections thereto, his findings, report and recommendation [DE 22] are ACCEPTED

AND ADOPTED.

         The final decision of the defendant Commissioner of Social Security denying plaintiff

Shannon L. Bentley’s application for Social Security disability benefits is REVERSED, and

the matter is REMANDED to the Commissioner for further proceedings consistent with the

magistrate judge’s analysis.

         The Clerk shall enter judgment in favor of plaintiff and against the defendant.

         ENTERED: August 5, 2021.                /s/ Philip P. Simon
                                                 UNITED STATES DISTRICT JUDGE




         1
             The automatic substitution of the Acting Commissioner occurs pursuant to Fed.R.Civ.P.
25(d).
